Grant, J.
{after stating the facts). Several questions are raised upon the admission and exclusion of testimony, the remarks of the prosecuting attorney, and the charge of the court. In the view we take of the case, it. is unnecessary to discuss them. We find nothing in the evidence to show that respondent was guilty of the felonious intent necessary to constitute the crime of larceny. If the organ was not fully paid for, respondent was entitled to take possession of it. The criminal intent was made to depend entirely upon the question of whether the jury should find that Moran had fully paid. The theory of the prosecution was that respondent bought this lease for the express purpose of helping the Spicers to escape the payment of this board bill. There is no testimony to establish such claim. Eespondent paid the Spicers the full amount due upon the contract. They all so testified, and there is nothing on the record to dispute it. The Spicers wanted money to pay their note at the bank, and asked the respondent to assist them by buying this lease or agreement. There is nothing unnatural about the transaction, or about anything they did. There is nothing in it to show any disposition or wish to defraud anybody. If Moran had a valid agreement with the Spicers to pay for their board, he could have sued them and recovered judgment. It is significant that, when the second lease or contract was executed, nothing was said by Moran to the Spicers about this board bill, part or all of which had . then accrued. They then had a settlement to determine the amount due. Evidently *28Moran attempted to avoid this settlement by ignoring it and the contract based thereon, and relying upon the first contract. There was a dispute between these parties, which is the proper subject of a civil suit, but not of a criminal one.
The conviction is reversed, and the prisoner discharged.
The other Justices concurred.